Citation Nr: 0101308	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-18 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic right 
ankle strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware (RO) which denied disability ratings in 
excess of 10 percent both for chronic lumbar strain and for 
chronic right ankle strain.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected chronic lumbar strain is 
manifested by limitation of motion and additional functional 
impairment due to pain.

3.  The veteran's service-connected chronic right ankle 
strain is manifested by limitation of motion and additional 
functional impairment due to pain.


CONCLUSIONS OF LAW

1.  Criteria for an evaluation of 40 percent for chronic 
lumbar strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5292 (2000).

2. Criteria for an evaluation of 20 percent for chronic right 
ankle strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.59, 4.71a, Diagnostic 
Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to higher evaluations for 
service-connected chronic lumbar strain and for chronic right 
ankle strain because the disorders are more disabling than 
contemplated by their current 10 percent disability ratings.  
The Board is satisfied that the record includes evidence 
necessary for the equitable disposition of this appeal and 
that the veteran requires no further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, the current level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

Low back disorder

The veteran was service connected for chronic lumbar strain 
by a May 1999 rating decision which also assigned a 10 
percent disability rating pursuant to DC 5295.  Under 
38 C.F.R. § 4.71a, DC 5295, pertaining to lumbosacral strain, 
a 40 percent rating is warranted for severe symptoms with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating is warranted for muscle spasm on extreme 
forward bending, with loss of lateral spine motion, 
unilateral, in standing position; and a 10 percent rating is 
warranted for characteristic pain on motion.

The claims file includes a substantial body of VA and private 
medical evidence pertaining to the veteran's low back 
disorder.  A VA physician who examined the veteran in July 
1997 included a lumbar spine examination because the veteran 
had reported that pain from his service-connected left knee 
disorder radiated to the low back.  The examiner confirmed 
low back motion limited by pain and diagnosed chronic lumbar 
strain.  A contemporaneous private magnetic resonance imaging 
(MRI) examination disclosed lumbar degenerative changes but 
no disc disease or radiculopathy.  A private physician who 
examined the veteran in September 1998 also found lumbar 
symptomatology attributable to the service-connected knee 
disorder and diagnosed lumbosacral strain.  Upon VA 
examination in October 1998 the examining physician again 
confirmed the veteran's complaint of lumbar spine motion 
limited by pain.  The diagnosis was chronic lumbar strain and 
sprain with degenerative disease and discogenic lumbar 
spondylosis.  The physician also opined that the veteran had 
a "functional problem affecting the lumbar spine" resulting 
in fatigability, lack of endurance and weakness."  VA X-ray 
examination in December 1998 found minor low back abnormality 
consisting of low back pain and degenerative changes, 
probable psoriatic arthritis.  The veteran underwent a course 
of VA physical therapy in 1998 and 1999 which included 
treatment for lumbar pain.  

More recent VA medical records present a more complex picture 
of the veteran's low back disorder.  In January 1999 lumbar 
range of motion was measured as follows:  normal flexion with 
increased pain, 50 percent of normal extension with stiffness 
and pain, 75 percent of normal bilateral lateral flexion with 
soreness and normal bilateral rotation with pain upon right 
rotation.  A September 1999 VA examination reconfirmed spinal 
function limited by pain in all planes, although a 
contemporaneous low back CT scan revealed a normal lumbar 
spine with no evidence of disc herniation or spinal stenosis.  
Range of lumbar spine motion was 80 degrees of forward 
flexion, 10 degrees of extension and 20 degrees of lateral 
flexion to each side.  In February 2000 the veteran told a VA 
examining physician that low back pain impaired his ability 
to work, walk, stand and sit, thereby limiting his daily 
activities.  Findings included low back motion limited by 
pain in all planes as follows:  15 degrees of forward 
flexion, 15 degrees of extension, 10 degrees of lateral 
flexion to the right and 15 degrees of lateral flexion to the 
left.  The examining physician diagnosed chronic low back 
pain secondary to polyarthropathy and opined that, together 
with the service-connected right ankle disorder, the 
veteran's low back disorder "would significantly impair 
function in bending, lifting, and prolonged standing, walking 
and sitting."

The veteran testified at his October 18, 1999 RO hearing that 
his low back disorder rendered walking and sitting for longer 
than a short time quite painful.  He also stated that the 
pain even impaired his sleep.

Review of the totality of the evidence leads the Board to 
conclude that a rating in excess of 10 percent is not 
warranted under DC 5295.  There is no medical evidence of low 
back spasms, severe symptoms with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, narrowing 
or irregularity of joint space, or abnormal mobility on 
forced motion.

However, in the Board's judgment the medical evidence of the 
limitation of range of motion of the veteran's lumbar spine 
indicates a back disability more severe than contemplated or 
represented by the currently assigned 10 percent evaluation.  
Under 38 C.F.R. § 4.71a, DC 5292, pertaining to limitation of 
lumbar spine motion, a 40 percent disability rating is 
warranted for severe limitation, a 20 percent disability 
rating is warranted for moderate limitation, and a 10 percent 
rating is warranted for slight limitation.  The Board finds 
that the January and September 1999 and February 2000 VA 
measurements of the veteran's lumbar range of motion all 
indicate at least moderate limitation.  The Board 
acknowledges the RO's questioning whether the limitation of 
motion was attributable entirely to a service connected 
disorder.  However, the Board also notes that because no 
medical evidence here differentiates effects of the service-
connected low back disorder from those of a nonservice-
connected disorder, all symptoms must be attributable to the 
service-connected disorder.   See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Therefore, the Board finds that a 
higher rating is appropriate under DC 5292.

The Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes.  There 
are situations in which application of 38 C.F.R. §§ 4.40, 
4.45, or 4.59 is warranted to evaluate functional loss due to 
pain, or weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. at 206-207; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  This 
case presents evidence confirming low back pain and resulting 
additional functional loss sufficient to support the Board's 
finding that demonstrated symptomatology more nearly 
approximates moderate limitation of motion of the lumbar 
spine as contemplated by DC 5292.  Accordingly, the Board 
concludes that upon application of the provisions of 
38 C.F.R. § 4.40, a 40 percent disability evaluation is 
warranted in this case.  See 38 C.F.R. §§ 4.3, 4.7.  The 
Board finds further, that an evaluation in excess of 40 
percent is not warranted in this case because there is no 
evidence that the service-connected disorder encompasses 
intervertebral disc syndrome (DC 5293), unfavorable ankylosis 
of the lumbar spine (DC 5289) or complete bony fixation of 
the spine (DC 5286).  38 C.F.R. § 4.71a.

Right ankle disorder

The veteran was service connected for chronic right ankle 
strain by a May 1999 rating decision which also assigned a 10 
percent disability rating pursuant to DC 5271.  Under 
38 C.F.R. § 4.71, DC 5271, pertaining to limited ankle 
motion, a 20 percent disability rating is warranted for 
marked limitation of motion and a 10 percent disability 
rating is warranted for moderate limitation of motion.

The claims file includes a substantial body of VA and private 
medical evidence pertaining to the veteran's right ankle 
disorder.  A report of an examination by a private physician 
in August 1998 revealed right ankle and foot pain upon 
palpation, absence of crepitus, popping or edema and full 
range of motion.  Right ankle X-rays showed what appeared to 
have been an old small fracture fragment but were essentially 
normal.  The diagnosis was right ankle synovitis and sinus 
tarsitis.  A private examination report from September 1998 
notes that in the prior year the veteran had injured his 
right ankle as a result of his service-connected left knee 
disorder.  Examination disclosed mild lateral swelling and 
tenderness, full range of motion with inversion and eversion 
weakness, intact Achilles tendon, absence of calf tenderness, 
subtle right foot, negative Drawer, external rotation squeeze 
test.  The diagnosis was chronic right ankle strain.  VA 
examination in October 1998 confirmed right ankle tenderness, 
periarticular fullness involving the soft tissues and bone, 
absence of instability and range of motion measured at 0 
degrees of dorsiflexion, 30 degrees of plantar flexion, 15 
degrees of inversion and 5 degrees of eversion with pain in 
all planes of motion.  The diagnosis was chronic grade I 
right ankle sprain with adhesive capsulitis and an old 
fracture of the medial malleolus.  The examining physician 
further opined that there was right ankle functional loss 
consisting of "fatigability, lack of endurance and 
weakness."

More recent VA medical records also include descriptions of 
the veteran's right ankle disorder.  The veteran underwent a 
course of physical therapy in 1998 and 1999 which included 
treatment for persistent right ankle pain.  In January 1999 
the veteran reported intermittent right ankle ache.  Findings 
included full right ankle strength.  A September 1999 
examination revealed some tenderness, absence of effusion or 
swelling and a range of motion measured at 20 degrees of 
dorsiflexion and 50 degrees of plantar flexion without pain.  
Contemporaneous X-ray report found minimal right ankle 
degenerative joint disease.  Upon examination in February 
2000 the range of motion was 15 degrees of dorsiflexion, 40 
degrees of plantar flexion, 15 degrees of inversion and 0 
degrees of eversion.  Findings also included mild swelling 
and tenderness.  The examining physician diagnosed right 
ankle arthropathy complicated by calcification and producing 
chronic right ankle pain and swelling.  The physician also 
opined that, together with the service-connected low back 
disorder, the veteran's right ankle disorder "would 
significantly impair function in bending, lifting, and 
prolonged standing, walking and sitting."  The veteran 
testified at his October 18, 1999 RO hearing that his right 
ankle disorder caused constant pain and caused him to walk 
with an unnatural gait.

Review of the totality of the evidence leads the Board to 
conclude that a rating in excess of 10 percent is not 
warranted under DC 5271 because the medical evidence shows 
the right ankle limitation of motion to be no more than 
moderate.  Neither is an evaluation in excess of 10 percent 
warranted under another DC because there is no evidence that 
the service-connected disorder encompasses ankylosis (DCs 
5270, 5272), malunion of os calcis or astralgus (DC 5273) or 
astragalectomy (DC 5274).  38 C.F.R. § 4.71a.

The Board also has considered whether a higher rating is 
warranted under other provisions.  For reasons similar to 
those articulated in the first part of this decision, the 
Board finds that this case also presents clear evidence 
confirming right ankle pain and resulting additional 
functional loss sufficient to support a finding that 
demonstrated symptomatology more nearly approximates marked 
limitation of right ankle motion as contemplated by DC 5271.  
See DeLuca v. Brown, 8 Vet. App. at 206-207; 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59.  Accordingly, the Board concludes 
that upon application of the provisions of 38 C.F.R. § 4.40, 
a 20 percent disability evaluation is warranted in this case.  
See 38 C.F.R. §§ 4.3, 4.7.

Conclusion

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disabilities to be so exceptional or unusual, 
with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 40 disability rating for chronic lumbar strain is granted.

A 20 percent disability rating for chronic right ankle strain 
is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

